Title: To John Adams from Benjamin Rush, 5 April 1808
From: Rush, Benjamin
To: Adams, John



My very dear friend,
Philadelphia April 5th 1808

A bad cold, added to the pressure of business, has delayed my answer much longer than I intended to your last acceptable letter.
You have mistaken the Church to which I belong in supposing that prayers will one day be offered up in it to the great man whose birth day has lately been celebrated in our Country. During the life of Dr Ewing whose influence was very extensive in the Presbyterian Church, I took refuge in the Episcopal Church from his malice & persecutions excited by my opposition to his holding by usurpation the Provosts place in the College of Philadelphia. The Episcopal Church at that time had divested itself of many of its Absurdities in doctrine and worship. But By this restoration of by Bishop Seabury I was thrown out of its pale, and have never since united with any other society, Altho’ I constantly worship with them all, but chiefly with the society under the Care of the Revd Dr Green. I have often lamented the Squeamishness of my  mind upon the subject of religious Creeds and modes of worship—But accustomed to think for myself in my profession, and encouraged to believe that my opinions and modes of practice are just, from the Success which has attended them even in the hands of their enemies, I have ventured to transfer the same Spirit of inquiry to Religion in which, if I have no followers, in my opinions (for I hold most of them secretly) I enjoy the Satisfaction of living in peace with my own Conscience, and what will surprise you not a little—in peace with all denominations of Christians, for while I refuse to be the slave of any Sect, I am the friend of them all. In a future letter I may perhaps give you my Creed. It differs materially from Dr Brown’s as expressed in his Religio medici. It is a compound of the orthodoxy & heterodoxy of most of our christian Churches.
About two weeks ago I was summonsed a second time to give my testimony in favor of the late Wm. Bradford Attorney General of the U States having died intestate (after destroying a will in which he had left most of his estate to his wife) and of his having performed, after making this declaration, certain Acts in my presence which indicated a sound mind. My testimony was opposed by Mr Boudinot Mrs Bradford’s father, and seven other members of Mr: Bradford’s family who deposed that he was deranged at, or near the time alluded to, and that I had in conversations with them, asserted this to be the case. I denied the truth of those Conversations, and brought two respectable witnesses to refute them. The Jury gave a Verdict in favor of my single testimony by which means Mr Bradford’s estate will be divided by the intestate law of our State. In the course of the last seven years I have suffered much from the hostility of Mr Boudinots family to me. No intercourse has subsisted between us since the month of July 1800. I have constantly said to my friends that the tral would do me justice, and show the world the true Character of Mr Boudinot. It has done both. The latter has been evinced by an act which became public during the tryal perpetrated by Mr Boudinot soon after Mr Bradford’s and death, and while he acted as Mr Bradford’s executor. It consisted in making upon oath a return of Mr Bradford’s property to the Register’s office that did not accord with the inventory from which it was copied, and which by a providential Act, fell into the hands of the party that was opposed to Mr Boudinot’s claims. This event is now the subject of general Conversation in the city. Poor man!—he has added another proof to the truth of the assertion of the Apostle—that “Covetousness is the root of all evil.” The funding System  pampered his canine Appetite for wealth, and at the same time altered his moral habits. He has ever since been an oppressor of the poor, and tricky in all his bargains. To repel the operation of these acts upon his character, he has every now and then dazzled the public by splendid commutation acts of public and private Charity.
Lying I have sometimes classed lyes in the following manner. They are ironical, or jocular, hyperbolical, exculpative—malicious and fraudulent. men who exercise themselves much in the first and second, often fall into the subsequent Classes. Mr B: has verified this remark. From a young man he was noted for his jocular and hyperbolical conversation. In Congress at new york, an improbable Story (Mr Clymer informs me) was called “a Boudinot.” The transition from telling improbable stories, to the remaining grades of a departure from truth has been easy and natural in Mr Boudinot this fallen man. I never can forget the embarrassment, the confusion and the evasions, and contradictions he discovered when interrogated upon the Subject of his executorship. What an affecting sight in a man of 69 years of age—worth £60,000— formerly President of Congress, Director of the mint, an Elder in a Church & a literary Advocate for Christianity!
From this act of private depravity, I pass on to lament that not less than 47 vessels have lately arrived at the Havannah with cargoes of flour—all of which cleared out for American ports, and all of which pretend to have been driven from them by bad weather. Can a Country stained with such Crimes escape the judgements of heaven? and is such a Country worthy of the patriotism of honest men?—
I enclose you a hasty tribute to the memory of my dear and venerable master Dr Redman. I loved him most affectionately. and I lived six years in his family, viz from 1760 to 1766, during which time I never was the witness of most of the virtues I have ascribed to him.—
“Sic nobis contingat vivere, Sicque mori.”
Adieu my dear friend, and believe me to be / yours sincerely & affectionately


Benjn: Rush.PS: Mrs Rush’s and my most respectful Compliments as usual to your dear Mrs Adams. Do you not felicitate yourselves in your retirement, every time you view the present distracted & perilous state of our country? Were Mr Jefferson now asked how he liked his present seat at the helm of our government, he would probably answer as Sancho did after having occupied a similar situation—“give me (not my shoes and stockings which were the words of Sancho) but give   give me my telescope,—and Mathematical instruments .”
I ought to have mentioned to you in the history of the trial in which I was called reluctantly to be a witness that Mr Bradford had made a will some years before his death in which he had bequeathed the principal part of his  estate to his wife. After executing this Will, he became suddenly and unexpectedly,  from the operation of the funding System, worth £30,000. He learned likewise after this great addition to his estate, that his eldest brother was in embarrass depressed Circumstances. On his death bed he tore the his will, & declared to me the law should divide his estate, giving but in order to give more to his Sisters than to his brothers, & to provide for miss Read, and a charitable institution he directed me to write promissory notes to each of them, which he executed with calmness and in his perfect senses. An attempt was made in the year 1797 to oppose to an Old will to these notes. This was defeated in Court in the same year. Mr: Boudinot attempted to oppose to them in the 2nd trial, the will he Mr Bradford had torn and ordered to be burnt, urging that he was delirious when he did so. This effort was equally unsuccessful with the former. Mrs Bradford succeeds to half her husband’s personal estate (which half will be £11,000) and to the income of one half his real estate during her life. She will succeed to the whole of her father’s estate after his death.
